Name: Commission Regulation (EEC) No 2308/81 of 10 August 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 81 Official Journal of the European Communities No L 226/7 COMMISSION REGULATION (EEC) No 2308/81 of 10 August 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 0-0245107 ECU ; (b) for the Danish krone : Dkr 1 = 0-126276 ECU ; (c) for the German mark : DM 1 = 0-392924 ECU ; (d) for the French franc ; FF 1 = 0-166798 ECU ; (e) for the the pound sterling ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2 ), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3 ), as last amended by Regulation (EEC) No 2543/73 (4 ), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5 ), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines ; whereas , for the curren ­ cies of the Member States maintained at any given moment with a maximum spread of 2-25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies the special rate for the period 1 July to 15 December 1981 is equal to the conversion rate in relation to all the currencies of the Member States , maintained at any given moment with a maximum spread of 2-25 % , resulting from the average rate taken into consideration for the purpose of calculating the mone ­ tary compensatory amounts valid on 1 June 1981 ; £ 1 = 1-90326 ECU ; (f) for the Irish pound : £ Irl 1 = 1-45955 ECU ; (g) for the Italian lira : Lit 100 = 0-0794999 ECU ; (h) for the Dutch guilder : F1 1 = 0-355470 ECU ; (i) for the Greek drachma : Dr 1 = 0-0162693 ECU. Article 2 Regulation (EEC) No 1236/81 is hereby repealed . Article 3Whereas application of these provisions means that the current special rates for the pound sterling, the Italian lira and the Greek drachma must be adopted, (M OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p . 18 . ( 3 ) OJ No 106, 30 . 10 . 1962, p . 2553 /62 . ( ¦) OJ No L 263 , 19 . 9 . 1973 , p . 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, on application by the party concerned, with effect from 1 July 1981 . ( 5 ) OJ No L 157 , 18 . 6 . 1976, p . 20 . (') OJ No L 324, 29 . 11 . 1980 , p . 63 . No L 226/8 Official Journal of the European Communities 12 . 8 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1981 . For the Commission Poul DALSAGER Member of the Commission